Case 1:21-mc-00164-RM Document 1-2 Filed 07/14/21 USDC Colorado Page 1 of 20




                  EXHIBIT 2
Case 1:21-mc-00164-RM Document 1-2 Filed 07/14/21 USDC Colorado Page 2 of 20


                                                                                                One Atlanta Center
                                                                                   1201 West Peachtree Street, NW
                                                                                     Suite 3250 | Atlanta, GA 30309
                                                                             Tel: 404-888-9700 | Fax: 404-888-9577
                                                                                            www.krevolinhorst.com

                                                                                                 ADAM M. SPARKS
                                                                                                 Tel: 404-835-8067
                                                                                     Email: sparks@khlawfirm.com


                                               June 9, 2021

By Hand Delivery

Dominion Voting Systems, Inc.
717 17th Street
Suite 310
Denver, Colorado 80202

c/o
Cogency Global, Inc.
7700 E. Arapahoe Rd.
Suite 220
Centennial, CO 80112

        RE:    Curling v. Raffensperger, Civil Action File No. 17-cv-2989-AT,
        United States District Court for the Northern District of Georgia,


To Whom It May Concern:

         Pursuant to Rule 45 of the Federal Rules of Civil Procedure, attached is a Subpoena to Produce
Documents or Electronically Stored Information in the above-captioned matter. Attachment A to the
subpoena identifies requests for documents to be produced on June 22, 2021 at 10:00am Eastern Daylight
Time. Plaintiffs are cognizant of the burden that subpoenas can impose on entities that are not parties to a
lawsuit. We are prepared to discuss ways to alleviate any burden as best we can, including potentially
narrowing the subpoena, if necessary, through good faith negotiations.

       If you have questions regarding this matter, please don’t hesitate to contact me or Halsey G.
Knapp, Jr. at (404) 888-9700. Thank you.


                                                          Best Regards,



                                                          Adam M. Sparks

Enclosures

CC (via email): Vincent R. Russo, Esq.
                Carey A. Miller, Esq.
                Bryan P. Tyson, Esq.
                Cheryl M. Ringer, Esq.


KH655315.DOCX
Case 1:21-mc-00164-RM Document 1-2 Filed 07/14/21 USDC Colorado Page 3 of 20




Dominion Voting Systems, Inc.
Cogency Global, Inc.
June 9, 2021
Page 2

                David D. Cross, Esq.
                Bruce P. Brown, Esq.
                Robert A. McGuire, Esq.
                David R. Lowman, Esq.
                Josh Belinfante, Esq.
                Mary G. Kaiser, Esq.
                Halsey G. Knapp, Jr., Esq.




KH655315.DOCX
        Case 1:21-mc-00164-RM Document 1-2 Filed 07/14/21 USDC Colorado Page 4 of 20

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Northern District
                                                       __________ District of
                                                                           of Georgia
                                                                              __________
                      Donna Curling, et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:17-cv-02989-AT
                                                                              )
                  Brad Raffensperger, et al.                                  )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:
                                                          Dominion Voting Systems, Inc.
                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:

           See Attachment A.

  Place: Morrison & Foerster LLP                                                        Date and Time:
           370 17th St., Unit 4200                                                                          06/22/2021 10:00 am
           Denver, CO 80202

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:       6/09/2021

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Donna Curling, Donna Price & Jeffrey Schoenberg                         , who issues or requests this subpoena, are:
Adam M. Sparks, 1201 W. Peachtree St., NW, Ste. 3250, Atlanta, GA 30309, (404) 835-8067, sparks@hklawfirm.com

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
        Case 1:21-mc-00164-RM Document 1-2 Filed 07/14/21 USDC Colorado Page 5 of 20

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 1:17-cv-02989-AT

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
        Case 1:21-mc-00164-RM Document 1-2 Filed 07/14/21 USDC Colorado Page 6 of 20

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:21-mc-00164-RM Document 1-2 Filed 07/14/21 USDC Colorado Page 7 of 20




  ATTACHMENT A: DOCUMENTS DESIGNATED FOR PRODUCTION

Notice to Nonparty Organization:

      Please produce responsive documents by the date provided in the

accompanying subpoena.

Definitions

       The following words, terms, or phrases shall, for purposes of the requests for

production of documents below, have the meanings specified, unless otherwise

expressly stated in each request:

      “All” and “each” shall be construed as all and each.

      “And” as well as “or” are to be construed either disjunctively or conjunctively

as necessary to bring within the scope of the Requests all documents or other

information that might otherwise be construed to be outside their scope.

      “Any” means each and every.

      “Complaints” refer to Dkt. Nos. 226, 627, and 628, respectively Coalition

Plaintiffs’ Third Amended Complaint, Curling Plaintiffs’ Third Amended Complaint,

and Coalition Plaintiffs’ First Supplemental Complaint.

      “Concerning,” “related to” or “relating to,” and “regarding” shall mean

analyzing, alluding to, concerning, considering, commenting on, consulting,

comprising, containing, contradicting, describing, dealing with, discussing,


                                         1
Case 1:21-mc-00164-RM Document 1-2 Filed 07/14/21 USDC Colorado Page 8 of 20




establishing, evidencing, identifying, involving, noting, recording, reporting on,

related to, relating to, reflecting, referring to, regarding, stating, showing, studying,

mentioning, memorializing, or pertaining to, in whole or in part.

       “Constitute” means containing, comprising, embodying, making up, or to be

the elements or components of.

       “Document” and “documents” shall be synonymous in meaning and equal in

scope to the usage of that term in Rule 34(a), and includes “tangible things” (as that

term is used in Rule 34(a)(1)(b)) as well as anything that falls within the definition

or meaning of “electronically stored information” (as that term is used in Rule

34(a)(1)(A)) or of “writings” or “recordings” in Federal Rule of Evidence 1001. A

draft or non-identical copy of a document shall be considered a separate document

within the meaning of the term “document,” as used in the Requests.

       “Election Project” has the meaning used in Dominion Voting Democracy

Suite (D-Suite) EMS software documentation and includes Election Projects that are

stored in the form of a Project Package. “Project Package” has the meaning used in

the D-Suite EMS software documentation.

       “Election superintendent” means superintendent as defined in O.C.G.A. § 21-

2-2(35) and any of its predecessors, divisions, departments, partnerships, joint

ventures, directors, officers, employees, contractors, representatives, consultants,


                                           2
ny-1969188
Case 1:21-mc-00164-RM Document 1-2 Filed 07/14/21 USDC Colorado Page 9 of 20




and agents thereof, and any other person acting on its behalf or under its direction or

control with respect to subject matter of these Requests.

       “Election System” means every aspect of any system, device, machine, server,

computer, equipment, files, removable media (such as memory cards), ballot-

marking devices (BMDs) (including ImageCastX Ballot-Marking Devices), BMD-

adjacent equipment (including ImageCast Precinct Polling Place Scanner and

associated printers or touchscreens), the KnowInk PollPad Plus system and

associated components, software (such as any version of the Global Election

Management System (GEMS),the BallotStation software or the software associated

with the “Dominion Voting Democracy Suite” (D-Suite) and the KnowInk PollPad

Plus system used in any election in the state of Georgia), script, hardware, firmware,

software patch or update, paper, documentation, or facility (to include any backup

of the foregoing) used in or as part of the operation, administration, implementation,

execution, completion, preparation, facilitation, recording, processes, or procedures

of elections in the State of Georgia, including voter registration information, election

results data, DREs, BMDs, optical scanners, modems, network equipment, other

peripheral devices, any server that hosts or has hosted the GEMS software or any

other election management system, or the Election Night Reporting system, voter

registration systems or databases (e.g., “eNet”), online voter registration servers,


                                           3
ny-1969188
Case 1:21-mc-00164-RM Document 1-2 Filed 07/14/21 USDC Colorado Page 10 of 20




 electronic poll books and related components, administrative credentials, the Center

 for Election Systems (CES) (including when it was located at Kennesaw State

 University), or information related to employees, agents, representatives, volunteers,

 or others acting on behalf of you, the State of Georgia, or any county or municipality

 with respect to elections in the State of Georgia.

        “Identify,” when used in connection with an individual, means the individual’s

 full name, present address (or, if unknown, the last known address), telephone

 number, business address, and place of employment and position.

        “Identify,” when used in connection with an entity, means the name under

 which the entity customarily does business, its address, its telephone number, and, if

 known, the identity of the individual believed to have the most knowledge with

 respect to the matters in the relevant interrogatory.

        “Identify,” when used in connection with a document with a production

 number, means the production numbers stamped on the first and last pages of the

 document.

        “Including” means including without limitation.

        “Office of the Secretary of State of Georgia” means Secretary of State Brad

 Raffensperger, any of his predecessors, the divisions, departments, partnerships, and

 joint ventures of or subject to the control of either the Georgia Secretary of State or


                                            4
 ny-1969188
Case 1:21-mc-00164-RM Document 1-2 Filed 07/14/21 USDC Colorado Page 11 of 20




 of the Georgia State Election Board, all directors, officers, employees, contractors,

 consultants, representatives, and agents thereof, and any other person acting on its

 behalf or under its direction or control with respect to subject matter of these

 Requests, including to the extent applicable the Georgia Technology Authority.

        “Person” and “Entity” mean and include a natural person (i.e., an individual),

 a group of natural persons acting as individuals, a group of individuals acting in a

 collegial or concerted capacity (e.g., as a committee, a board of directors or advisors,

 etc.), an association, firm, corporation, joint venture, partnership, company,

 governmental unit or agency, and any other business, enterprise, or entity, unless

 otherwise limited or specified in the Requests.

        “Optical Scanner” refers to devices, machines, or computers which produce

 coded signals corresponding to the marks or characters on a paper ballot and used

 for reading, registering, counting, or recording votes in elections, including those

 used at any time in the State of Georgia.

        “You” or “Your” mean and include Non-Party Dominion Voting

 Systems, Inc., its predecessors, divisions, subsidiaries, affiliates, partnerships

 and joint ventures, and all directors, officers, employees, contractors,

 representatives, and agents thereof, and any other person acting on its behalf or

 under its direction or control with respect to subject matter of these Requests.


                                             5
 ny-1969188
Case 1:21-mc-00164-RM Document 1-2 Filed 07/14/21 USDC Colorado Page 12 of 20




 Instructions

        1.    For each Request, you are to produce entire documents including all

 attachments, enclosures, cover letters, memoranda, exhibits, and appendices. Copies

 that differ in any respect from an original (because, by way of example only,

 handwritten or printed notations have been added) shall be treated as separate

 documents and produced separately.         Each draft of a document is a separate

 document. A request for a document shall be deemed to include a request for any

 and all transmittal sheets, cover letters, exhibits, enclosures, or attachments to the

 document, in addition to the document itself.

        2.    Provide all electronically stored information (“ESI”) in standard,

 single-page Group IV TIFF format with searchable text and metadata in a Relativity

 or similar load file. Also, provide any spreadsheet or presentation files, including

 Microsoft Access, Excel, and PowerPoint files, as well as audio, audiovisual, and

 video files, in their native formats. Also, provide any responsive Election System

 files including Election Projects, database files, election resource files, ballot results

 files, audit log files, GEMS backup files, DB dump files, election control files,

 AccuBasic scripts), software updates, other election software or data files, and

 system and server log files in their native formats. Produce the metadata for any

 responsive ESI with the responsive data, including the following fields: custodian(s),


                                             6
 ny-1969188
Case 1:21-mc-00164-RM Document 1-2 Filed 07/14/21 USDC Colorado Page 13 of 20




 author(s), recipient(s), copy recipient(s), blind copy recipient(s), company name,

 subject, file sent date/time, file received date/time, file creation date/time, file

 modification date/time, file access date/time, time zone, beginning bates, ending

 bates, page count, family bates range, hash value, application type, file type, file

 name, file size, file path, and folder path. Documents produced in native format

 shall be accompanied by a native link field.

        3.    Provide all hard copy documents as image files with searchable OCR

 text and unitize the hard copy documents to the extent possible (i.e., multi-page

 documents shall be produced as a single document and not as several single-page

 documents). Hard copy documents shall be produced as they are kept in the usual

 course, reflecting attachment relationships between documents and information

 about the file folders within which the document is found.

        4.    If you withhold or intend to withhold any documents or other

 information requested by the Requests on the ground of the attorney-client privilege,

 work-product doctrine, or other privilege, doctrine, or immunity, please provide a

 privilege log that meets the requirements of Rule 26(b)(5), including: (a) the

 document or information alleged to be so protected from production by author,

 subject matter, date, number of pages, attachments, and appendices; (b) the names

 and job titles of all recipients of the information or document, including any “blind


                                          7
 ny-1969188
Case 1:21-mc-00164-RM Document 1-2 Filed 07/14/21 USDC Colorado Page 14 of 20




 copy” recipients and any person to whom the information or document was

 distributed, shown, or explained; (c) the document’s current custodian(s); and (d) all

 bases, factual and legal, upon which the claim of protection from discovery rests.

        5.    If only a portion of a responsive document or other requested

 information is claimed to be privileged against production, you should produce the

 responsive non-privileged portion of the document or other information in redacted

 form, provided that the redacted material is identified and the basis for the claim of

 privilege or protection is stated as provided in Instruction No. 3 above.

        6.    If you contend that any of the categories of the Requests are

 objectionable in whole or in part, please state with particularity each objection, the

 basis for it, and the categories of the Requests to which the objection applies, and

 otherwise fully respond to the category insofar as it is not deemed objectionable.

        7.    These Requests shall not be deemed to call for identical copies of

 documents. “Identical” means precisely the same in all respects; for example, a

 document with handwritten notes or editing marks shall not be deemed identical to

 one without such notes or marks.

        8.    The documents responsive to these Requests are to be produced as they

 were kept in the ordinary course of business, or in the way they were produced or




                                           8
 ny-1969188
Case 1:21-mc-00164-RM Document 1-2 Filed 07/14/21 USDC Colorado Page 15 of 20




 otherwise provided to you from a third party, and, if the documents were produced

 by a third party, the identity of the third party shall be apparent or provided.

        9.     Unless clearly indicated otherwise: (a) the use of a verb in any tense

 shall be construed as the use of that verb in all other tenses; (b) the use of the

 feminine, masculine, or neuter genders shall include all genders; and (c) the singular

 form of a word shall include the plural and vice versa.

        10.    The Requests are deemed to be continuing so as to require the timely

 submission of supplemental responses and the production of additional documents

 or other information pursuant to the Rules and other applicable authority. Plaintiffs

 specifically reserve the right to seek supplemental responses and additional

 supplemental production of documents before trial.

        11.    Documents shall be produced to Plaintiffs via e-mail or comparable

 electronic means to their counsel of record or other individuals identified by

 Plaintiffs for receipt.

 Document Requests

        1.     A complete forensic image of one D-Suite EMS server, including all

 hard disk storage of all server and client computers and network-attached storage

 devices, configured in the same way that Dominion configured the EMS server most

 recently used in, or if different currently in use in, Fulton County, Georgia.


                                            9
 ny-1969188
Case 1:21-mc-00164-RM Document 1-2 Filed 07/14/21 USDC Colorado Page 16 of 20




        2.       Documentation of procedures for pre-election and post-election

 equipment testing, including logic and accuracy testing, acceptance testing, and hash

 and/or digital signature verification, including procedures drafted or provided by the

 Office of the Secretary of State of Georgia.

        3.       A copy of any tools used to extract and/or verify the software and/or

 firmware on Election System equipment (including BMDs, optical scanners, or EMS

 servers as used in Georgia, including any necessary documentation, passwords, or

 security keys.

        4.       A copy of the installation media for the D-Suite EMS, as currently

 deployed in Georgia, including all documentation and software required to configure

 an EMS as it would be used in an election in Georgia today.

        5.       A copy of the full installation files for the ICX 5.5.10.32 Application

 Software update installed in 2020 on BMDs in Georgia, including all installation

 instructions.

        6.       A copy of all software updates for Election System equipment that have

 been made available in Georgia, including to the Office of the Secretary of State of

 Georgia or to election superintendents or registrars in Georgia, by Dominion since

 the time the equipment was first deployed in Georgia, together with any necessary

 documentation, installation tools, and passwords or security keys.


                                             10
 ny-1969188
Case 1:21-mc-00164-RM Document 1-2 Filed 07/14/21 USDC Colorado Page 17 of 20




         7.   A copy of any software compatible with Dominion BMDs and scanners

 used in Georgia that does not use bar codes or QR codes for vote tabulation, together

 with any necessary documentation, installation tools, and passwords or security

 keys.

         8.   Documents, including communications internal to You or between or

 among any of You, the Office of the Secretary of State of Georgia, Gabriel Sterling,

 Georgia counties, Georgia election superintendents, and/or other third parties,

 reflecting implementation, administration, maintenance, or support of or anticipated

 changes to the Election System, including the timing, feasibility, and cost of any

 such changes; historical and ongoing implementation, performance, or maintenance

 issues or challenges; execution or operational issues or challenges related to any

 2020 or 2021 elections; solutions implemented, planned, or contemplated for any

 such issues or challenges; and research, reports, assessments, findings, studies,

 evaluations, and publications (proprietary or non-proprietary) of the security,

 reliability, verifiability, or accuracy of any component of the Election System.

         9.   Documents, including communications internal to You or between or

 among any of You, the Office of the Secretary of State of Georgia, Gabriel Sterling,

 Georgia counties, Georgia election superintendents, and/or other third parties,

 reflecting research, reports, assessments, findings, evaluations, studies, concerns,


                                          11
 ny-1969188
Case 1:21-mc-00164-RM Document 1-2 Filed 07/14/21 USDC Colorado Page 18 of 20




 complaints, or publications (proprietary or non-proprietary) pertaining to (i)

 auditability or verifiability of election results produced by Your BMDs and/or

 scanners in use with Georgia elections and (ii) voter verification of the accuracy of

 ballots produced and/or tabulated by such devices.

        10.   Documents, including communications internal to You or between or

 among any of You, the Office of the Secretary of State of Georgia, Gabriel Sterling,

 Georgia counties, Georgia election superintendents, and/or other third parties,

 reflecting research, reports, assessments, findings, evaluations, studies, concerns,

 complaints, or publications (proprietary or non-proprietary) pertaining to

 vulnerabilities, security concerns, security risks, hacks, or compromises relating to

 Dominion equipment of the type used in Georgia elections, including any such

 vulnerabilities, security concerns, or security risks that have come to light in

 connection with reviews of Dominion products used in Antrim County, Michigan

 and Maricopa County, Arizona.

        11.   Documents, including communications internal to You or between or

 among any of You, the office of the Secretary of State of Georgia, Gabriel Sterling,

 Georgia counties, Election Project programming contractors, and/or other third

 parties, reflecting whether Dominion election equipment, including any BMD,

 printer, scanner, memory cards, or EMS server and other related equipment, used in


                                          12
 ny-1969188
Case 1:21-mc-00164-RM Document 1-2 Filed 07/14/21 USDC Colorado Page 19 of 20




 Georgia has ever been connected to the internet or an external network (meaning a

 network connected to one or more components used in Georgia’s network for

 administering elections) or used with remote administration tools.

        12.   Documents, including communications internal to You or between or

 among any of You, the office of the Secretary of State of Georgia, Georgia counties,

 Georgia election superintendents, Election Project programming contractors, and/or

 other third parties, reflecting work by Your or at Your direction or on Your behalf

 to create, prepare, update, or distribute Election Projects for use in Georgia,

 including any documentation reflecting steps taken to safeguard the integrity and

 security of such Election Projects at all points in time, including from planning and

 creation through distribution.

        13.   All communications, contracts, billing records, and project records

 relating to Your role in the process of planning, creating, and distributing Election

 Projects for use in the state of Georgia during 2020 and 2021.

        14.   Documentation of procedures, mechanisms, practices, steps, and

 policies to protect the integrity and security of Election Projects during the process

 of planning, creating, and distributing them for use in Georgia.

        15.   Documents, including communications internal to You or between or

 among any of You, the office of the Secretary of State of Georgia, Gabriel Sterling,


                                          13
 ny-1969188
Case 1:21-mc-00164-RM Document 1-2 Filed 07/14/21 USDC Colorado Page 20 of 20




 Georgia counties, Georgia election superintendents, and/or other third parties,

 regarding this litigation.

        16.    Documents, including communications internal to You or between or

 among any of You, the office of the Secretary of State of Georgia, Gabriel Sterling,

 Georgia counties, Georgia election superintendents, and/or other third parties,

 regarding any plaintiff or member of Coalition for Good Governance in this

 litigation.

        17.    Documents, including communications internal to You or between or

 among any of You, the office of the Secretary of State of Georgia, Gabriel Sterling,

 Georgia counties, Georgia election superintendents, and/or other third parties,

 regarding any expert retained by any party in this litigation, including Michael

 Shamos, Juan Gilbert, Benjamin Adida, Jack Cobb, David Hamilton, Candice Hoke,

 Theresa Payton, Alex Halderman, Matthew Bernhard, Logan Lamb, Andrew Appel,

 Lowell Finley, Nathan Woods, Vincent Liu, Harold T. Daniel, Jr., Harri Hursti,

 Kevin Skoglund, Philip Stark, Richard DeMillo, Ritchie Wilson, Lonna Rae

 Atkeson, Virginia Martin, Rebecca Wilson, and Amber McReynolds.




                                         14
 ny-1969188
